DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, 18 and 19, in the reply filed on 8/3/22 is acknowledged.  The traversal is on the ground(s) that examining the method of provoking an immune response and the modified gene cluster would not place an undue burden on the examiner.  This argument is found persuasive in part.  The modified gene cluster of Group III, claims 11-15, 20 and 21, requires the polynucleotide of Group I so Group III will be rejoined with Group I.  However, the product and methods were properly restricted under 35 USC 121. See MPEP 806.05 (h) as ‘product and product of use’. The product may have uses other than in methods of immunization, e.g., in method of detection/diagnostics. As recited, there is potential for Rejoinder in Ochia/Brouwer situations.  See MPEP 804.01.  Since the product of Group III is now in Group I, the method of Group IV will be joined with Group II.  There are now two groups:  Group I, claims 1-8, 11-15, and 18-21 and Group II, claims 9, 10, 16 and 17 which are subject to potential rejoinder.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9, 10, 16 and 17 are withdrawn for being drawn to a non-elected invention.
Claim Objections
Claims 1, 2 and 11 are objected to because of the following informalities:  
The “a” before the “at” in line 2 of claim 1 should be deleted.  
In claim 2, the abbreviation “R.microplus” should be fully spelled out the first time it appears in the claims.
In claim 11, the abbreviation “M.haemolytica” should be fully spelled out the first time it appears in the claims
Appropriate correction is required.

	Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11-15 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 11 are vague and confusing because it recites a polynucleotide by name alone.  The mere recitation of a name, i.e., tick aquaporin (AQP1) fragment and tetanus toxin P2 epitope; a modified M.haemolytica lktCa gene cluster comprising the insertion of the polynucleotide encoding an additional leukotoxin neutralizing epitope and the polynucleotide of claim 1, to describe the invention is not sufficient to satisfy the Statute's requirement of adequately describing and setting forth the inventive concept.  The claim should provide any structural properties, such as the nucleic acid sequence or the amino acid sequence of the polypeptide it encodes, which would allow for one to identify the protein without ambiguity.  The mere recitation of a name does not adequately define the claimed polynucleotide or gene cluster cassette.  Additionally, it is unclear what length and what portions are considered a ‘fragment’ of the AQP1 protein.  The metes and bounds of the invention cannot be understood.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Appropriate clarification and/or correction is required.
	Claim 7 is vague and confusing due to the term “replacement plasmid”.  It is unclear what is meant by ‘replacement’ in this context.  The metes and bounds of the invention cannot be understood.  Appropriate clarification and/or correction is required.
Claim Rejections - 35 USC § 112-Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11-15 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Instant claim 1 recites:
	A polynucleotide encoding at least one copy of a tick aquaporin | protein (AQP1) fragment and at least one copy of a tetanus toxin P2 epitope (P2 epitope).

Instant claim 11 recites:
11. A modified M. haemolytica LktCA gene cluster cassette comprising an insertion of a polynucleotide encoding an additional leukotoxin neutralizing epitope and the polynucleotide of claim 1 inserted downstream of the native leukotoxin A start codon.

The instant claims are drawn to AQP1 nucleic acid fragments of any size from any tick source and any tetanus P2 epitope. To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. Applicants have not described the genus of claimed nucleotides such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the claimed invention at the time the application was filed. 
The purpose of the "written description" requirement is broader than tomerely explain how to "make and use"; the applicant must convey with reasonableclarity to those skilled in the art that, as of the filing date sought, he or she was inpossession of the invention. The invention is, for purposes of the "writtendescription" inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar,935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).Furthermore, the written description provision of 35 USC § 112 is severable fromits enablement provision; and adequate written description requires more than amere statement that it is part of the invention and reference to a potential methodfor isolating it. The nucleic acid itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, "'Written Description" Requirement (66 FR 1099-1111, January 5,2001) state, "[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention" (Id. at 1104). Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. The Guidelines further state, "[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus'" (Id. at 1106);accordingly, it follows that an adequate written description of a genus cannot beachieved in the absence of a disclosure of at least one species within the genus. 
Further, defining epitopes is not as easy as it seems. To define anepitope the structural characterization of the molecular interface between theantigen and the antibody is necessary.  An epitope will include residues that make contacts with a ligand, here the antibody, but are energetically neutral, or even destabilizing to binding. Furthermore, an epitope will not include any residue not contacted by the antibody, even though substitution of such a residue might profoundly affect binding. There is a limit to how much substitution can be tolerated before the original tertiary structure is lost. Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the members of thegenus of fragments or variants of the P2 epitopes, the skilled artisan could notimmediately recognize that Applicants were in possession of the claimed genus ofpeptides at the time of filing. 
	The instant specification teaches an R. microplus AQP1 fragment having the amino acid sequence set forth in SEQ ID NO: 16, encoded by the nucleic acid sequence set forth in SEQ ID NO: 17.  The PE2 epitope taught to be functional is set forth in SEQ ID NO: 14.
	See paragraph [0037]
The amino acid sequence of the tetanus toxin epitope P2 is
QYIKANSKFIGITEL (set forth in SEQ ID NO: 14). This epitope has been demonstrated to facilitate B and T cell activation as well as proliferation in a number of mammalian species, but its effect in ruminants has not yet been evaluated.
	See paragraph [0103]:

[0103] The amino acid sequence of the tetanus toxin epitope P2 is QFQYIKANSKFIGITE; and is set forth in SEQ ID NO: 14. The codon-optimized nucleotide sequence of the tetanus toxin epitope P2 used to generate the P2P2AQP1fAQPIfAIktCA V4 cassette is caattccaatacattaaage
aaattcaaaattcattggcattacggaa; and is set forth in SEQ ID NO: 15. The sequence of a 53 amino acid segment encompassing an RmAQP!1 extracellular domain (RmAQP1f) used to generate the P2P2AQPIfAQPIFAIktCA V4 cassette is LALVFATYKDAIEHFDQGIRQVTGEKATAGIFAT YPRPHVSTLTCFIDQVIAT; and is set forth in SEQ ID NO: 16. The codon-optimized nucleotide sequence of the RnAQPIf is ttggctttagtttttgcaacctacaaagatgctattgaacattttgatcaggetattcgtcaagttacag gtgaaaaagcaaccecagstatttttgcaacctatcctcgtccacatgtaagtactttaacttgttttattgatcaagtaattgccact; and is set forth in SEQ ID NO: 17.

	The nucleotide and amino acid sequences disclosed in the specification are listed in Table 1, below: 
TABLE 1
Sequence Identifier
Type
Description
SEQIDNO:1
nucleotide
M.haemolyticalktCAgenecluster
SEQIDNO:2
nucleotide
downreplacementarm
SEQIDNO:3
nucleotide
downarmforwardprimerTM56
SEQIDNO:4
nucleotide
downarmreverseprimerTM57
SEQIDNO:5
nucleotide
upreplacementarm
SEQIDNO:6
nucleotide
leukotoxinpromotor
SEQIDNO:7
nucleotide
IktC-IktAintergenicregion
SEQIDNO:8
nucleotide
leukotoxinneutralizingepitopecodon-optimizedsequence
SEQIDNO:9
amino acid
addedleukotoxinneutralizingepitope
SEQIDNO:10
nucleotide
leukotoxinAnucleotides2192to3022
SEQIDNO:11
amino acid
translationofleukotoxinAafternucleotide2192
SEQIDNO:12
nucleotide
AlktCAV4cassette
SEQIDNO:13
amino acid
AlktCAV4cassette
SEQIDNO:14
amino acid
TetanusToxinP2epitope(P2Epitope)
SEQIDNO:15
nucleotide
Codon-optimizedsequenceencodingP2Epitope
SEQIDNO:16
amino acid
RmAQP1fragment
SEQIDNO:17
nucleotide
Codon-optimizedsequenceencodingRmAQP1fragment
SEQIDNO:18
nucleotide
P2P2AQP1fAQPIFAIktCAV4cassette
SEQIDNO:19
amino acid
P2P2AQPI1fAQPIFAIktCAV4cassette
SEQIDNO:20
amino acid
labeledAQP1peptide
SEQIDNO:21
amino acid
labeledLktpeptide


[0044] The modified M. haemolytica IktCA gene cluster cassette of the invention, comprising a polynucleotide encoding two copies of the P2 epitope, and 2 copies of a tick AQP1 fragment protected calves against tick infestation challenge with at least 67 % efficiency.
Based on the lack of knowledge and predictability in the art, those of ordinaryskill in the art would not conclude that the applicant was in possession of theclaimed genus nucleic acids and gene cluster cassette based on the disclosure.  The scope of the claim includes numerous structural variants (i.e. fragments), and the genus is highly variant because a significant number of structural differences between genus members is permitted. The specification does not describe any members of the claimed genus by complete structure. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the claimed genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to fragmentsand variants of polynucleotides, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) thenature of the invention and (5) the state of the prior art, these have been discussedabove. One of skill in the art would require guidance, in order to make or use thepolynucleotides in the methods, kits and compositions as instantly claimed. 

Claim Rejections - 35 USC § 112-Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11-15 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a polynucleotide encoding at least one copy of a R.microplus tick aquaporin protein (AQP1) fragment comprising the amino acid sequence set forth in SEQ ID NO: 16 and at least one copy of a tetanus toxin P2 epitope having the amino acid sequence set forth in SEQ ID NO: 14 and a modified M.haemolytica lktCA gene cluster cassette comprising this polynucleotide as an insertion, does not reasonably provide enablement for the full breadth of claim 1 which allows for any polynucleotide fragment from an tick AQP1 protein and any tetanus toxin P2 epitope.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Instant claim 1 recites:
	A polynucleotide encoding at least one copy of a tick aquaporin | protein (AQP1) fragment and at least one copy of a tetanus toxin P2 epitope (P2 epitope).

Instant claim 11 recites:
11. A modified M. haemolytica LktCA gene cluster cassette comprising an insertion of a polynucleotide encoding an additional leukotoxin neutralizing epitope and the polynucleotide of claim 1 inserted downstream of the native leukotoxin A start codon.

The instant claims are drawn to AQP1 nucleic acid fragments of any size from any tick source and any tetanus P2 epitope.  The specification is not enabled for the scope of this invention.  Further, claim 15 recites a ‘vaccine’.  
The instant specification teaches an R. microplus AQP1 fragment having the amino acid sequence set forth in SEQ ID NO: 16, encoded by the nucleic acid sequence set forth in SEQ ID NO: 17.  The PE2 epitope taught to be functional is set forth in SEQ ID NO: 14.
	See paragraph [0037]
The amino acid sequence of the tetanus toxin epitope P2 is
QYIKANSKFIGITEL (set forth in SEQ ID NO: 14). This epitope has been demonstrated to facilitate B and T cell activation as well as proliferation in a number of mammalian species, but its effect in ruminants has not yet been evaluated.
	See paragraph [0103]:

[0103] The amino acid sequence of the tetanus toxin epitope P2 is QFQYIKANSKFIGITE; and is set forth in SEQ ID NO: 14. The codon-optimized nucleotide sequence of the tetanus toxin epitope P2 used to generate the P2P2AQP1fAQPIfAIktCA V4 cassette is caattccaatacattaaage
aaattcaaaattcattggcattacggaa; and is set forth in SEQ ID NO: 15. The sequence of a 53 amino acid segment encompassing an RmAQP!1 extracellular domain (RmAQP1f) used to generate the P2P2AQPIfAQPIFAIktCA V4 cassette is LALVFATYKDAIEHFDQGIRQVTGEKATAGIFAT YPRPHVSTLTCFIDQVIAT; and is set forth in SEQ ID NO: 16. The codon-optimized nucleotide sequence of the RnAQPIf is ttggctttagtttttgcaacctacaaagatgctattgaacattttgatcaggetattcgtcaagttacag gtgaaaaagcaaccecagstatttttgcaacctatcctcgtccacatgtaagtactttaacttgttttattgatcaagtaattgccact; and is set forth in SEQ ID NO: 17.

	The nucleotide and amino acid sequences disclosed in the specification are listed in Table 1, below: 
TABLE 1
Sequence Identifier
Type
Description
SEQIDNO:1
nucleotide
M.haemolyticalktCAgenecluster
SEQIDNO:2
nucleotide
downreplacementarm
SEQIDNO:3
nucleotide
downarmforwardprimerTM56
SEQIDNO:4
nucleotide
downarmreverseprimerTM57
SEQIDNO:5
nucleotide
upreplacementarm
SEQIDNO:6
nucleotide
leukotoxinpromotor
SEQIDNO:7
nucleotide
IktC-IktAintergenicregion
SEQIDNO:8
nucleotide
leukotoxinneutralizingepitopecodon-optimizedsequence
SEQIDNO:9
amino acid
addedleukotoxinneutralizingepitope
SEQIDNO:10
nucleotide
leukotoxinAnucleotides2192to3022
SEQIDNO:11
amino acid
translationofleukotoxinAafternucleotide2192
SEQIDNO:12
nucleotide
AlktCAV4cassette
SEQIDNO:13
amino acid
AlktCAV4cassette
SEQIDNO:14
amino acid
TetanusToxinP2epitope(P2Epitope)
SEQIDNO:15
nucleotide
Codon-optimizedsequenceencodingP2Epitope
SEQIDNO:16
amino acid
RmAQP1fragment
SEQIDNO:17
nucleotide
Codon-optimizedsequenceencodingRmAQP1fragment
SEQIDNO:18
nucleotide
P2P2AQP1fAQPIFAIktCAV4cassette
SEQIDNO:19
amino acid
P2P2AQPI1fAQPIFAIktCAV4cassette
SEQIDNO:20
amino acid
labeledAQP1peptide
SEQIDNO:21
amino acid
labeledLktpeptide


[0044] The modified M. haemolytica lktCA gene cluster cassette of the invention, comprising a polynucleotide encoding two copies of the P2 epitope, and 2 copies of a tick AQP1 fragment protected calves against tick infestation challenge with at least 67 % efficiency.

The specification provides working examples only for :
[0109] Calves were vaccinated with the polypeptide produced by the P2P2AQP1fAQP1f-AlktCA V4 cassette (SEQ ID NO: 18) mixed with Montanide ISA50V2.
 
Examples 5 and 6 also use the polypeptide for vaccination.  This is the only vaccine product shown in the working examples and it is a polypeptide, not a gene cluster or polynucleotide.
	Genentech Inc. v. Novo Nordisk A/S  (CAFC) 42 USPQ2d 1001 clearly states:  “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.")  Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to fragmentsand variants of polynucleotides, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) thenature of the invention and (5) the state of the prior art, these have been discussedabove. One of skill in the art would require guidance, in order to make or use thepolynucleotides in the methods, kits and compositions as instantly claimed. 

Status of Claims:

	No claims are presently allowed.  The closest prior art is Guerrero et al (US2014212452-A1), (US 20130315947-A1). The references, with inventors in common, teach a nucleic acid construct which comprises a nucleic acid sequence encoding an immunogenic protein such as an aquaporin protein and/or a TC5777 gut membrane protein of the R. microplus, where the nucleic acid sequence is operatively linked to one or more expression control sequences.  The reference does not teach or suggest the use of the P2 epitope, nor does it provide the 100% identical amino acid sequence for the AQP1 fragment of SEQ ID NO: 16 or nucleic acid sequence encoding it, SEQ ID NO: 17.  

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       


/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        9/8/22